Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Application 17359476, filed 06/25/2021 claims foreign priority to 202010921425.1 , filed 09/04/2020. Therefore, the effective filling date for the subject matter defined in the pending claims of this application is September 04, 2020.	

Response to Arguments
3.	Applicant’s arguments, filed 01/13/2022 have been fully considered and are persuasive. 

4.	Claims 1, 3-9, 11-17 and 19-20 are pending.
5.	 Claims 2, 10 and 18 are claims canceled. 

6.	Applicant's remarks and amendments submitted on 01/13/2022 for application number 17/359,476 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn. 

Allowable Subject Matter
7.	Claims 1, 3-9, 11-17 and 19-20 are allowed. 
8.	The following is an examiner’s statements of reasons for allowance:
9. 	 The following references disclose the general subject matter recited in independent claims 2, 10 and 18. 
Khan et al. (US Pub. 2015/0067330 A1) provides method and system for providing access to data stored securely in a network environment. More specifically, embodiments of the invention relate to a method and system which use a trusted proxy server to re-encrypt the data to permit eventual decryption of the data by an authorized end user.

Sprague et al. (US Pub. 2018/0254898 A1) provide the trusted execution environment (TEE) of the device, the features of device identity are provided, while further extending the ability to execute code in isolation from the rest of the system.

Surdu (US Patent No.: 10,250,595 B2) provide the system has a trusted execution environment (TEE) and rich operating system (OS) execution environment which are isolated from each other using security extensions of the hardware platform, where an embedded network security perimeter has an access to physical network interfaces, and network traffic from a rich OS to 

Reasons for Allowance 
10.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… generating, a description of target data, wherein the target data is stored in a trusted device of a data owner; publishing, as a published description, the description of the target data without publishing the target data; in response to the published description, receiving a data acquisition request from a data requestor for the target data wherein the data acquisition request is configured to retrieve the target data from a first resource; sending the data acquisition request to the data owner; receiving first confirmation information from the data owner; identifying the target data from the trusted device based on the first confirmation information; and sending the target data to the data requestor, wherein the trusted device is a pluggable device that bounds exclusively to a hardware device it first connects to, and wherein the trusted device comprises a trusted execution environment (TEE) isolated from an operating system, and the pluggable device is configured to allow data to be added and removed, but unallowable to be modified”, as recited in claim 1,  “… generating, a description of target data, wherein the target data is stored in a trusted device of a data owner; publishing, as a published description, the 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1,9 and 17. For this reason, the specific claim limitations recited in independent claims 1, 9 and 17 taken as whole are found to be novel and allowable.

 The dependent claims 3-9, 11-17 and 19-20 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
January 14, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434